Citation Nr: 1409326	
Decision Date: 03/05/14    Archive Date: 03/12/14

DOCKET NO.  09-01 897	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. §1151 for a right forearm disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Donna D. Ebaugh, Counsel




INTRODUCTION

The Veteran served on active duty from August 1993 to March 2002.

This appeal comes before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  The appeal is now under the jurisdiction of the RO in Atlanta, Georgia. 

In July 2011, the Veteran testified before the undersigned at a videoconference hearing.  A hearing transcript has been associated with the claims file.

The case was previously remanded by the Board in November 2011 for further development.  The additional development was completed but raised additional questions for the Board.  As a result, in March 2013, the Board requested an opinion from an independent medical expert (IME) pursuant to 38 C.F.R. § 20.901(d).  An IME opinion was received in May 2013 and incorporated into the record.  The appellant and his representative were provided copies of the IME opinion and provided a period of 60-days to respond.  Unfortunately, the appellant's copy of the IME opinion was returned to VA as undeliverable.  A forwarding address appeared to be printed on the U.S. Mail label but VA cannot confirm that it is a valid address for the Veteran.  The Veteran has not submitted a change of address form to VA and has not otherwise informed the VA of his whereabouts.  It is the Veteran's responsibility to keep VA advised of his whereabouts in order to facilitate the claims process.  If he does not do so, "there is no burden on the part of the VA to turn up heaven and earth to find him."  See Hyson v. Brown, 5 Vet. App. 262, 265 (1993).  Moreover, the Veteran's representative also received a copy of the opinion and was provided over 60 days to respond, but failed to do so.  As the time to respond to the IME opinion has elapsed, the claim is now ready for further adjudication. 

The Board notes that in addition to the Veteran's paper claims file, there are paperless, electronic files associated with his claim (Virtual VA and Veterans Benefits Management System (VBMS)).  A review of his Virtual VA file reveals VA outpatient treatment records not found in the paper file as well as documents duplicative of those in the paper file.  A review of the VBMS file reveals no documents.  Any future consideration of this appellant's case should take into consideration the existence of these electronic records.


FINDING OF FACT

1.  Subsequent to the June 2005 VA surgery, the Veteran has an additional disability of the right forearm, wrist, and thumb interpreted as anterior interosseous (AIN) syndrome and median nerve neuropathy.

2.  The competent evidence shows that the Veteran's right forearm disability is not proximately due to or the result of VA carelessness, negligence, lack of proper skill, error in judgment or similar instance of fault on the part of VA in furnishing reasonable care, or to an event not reasonably foreseeable.


CONCLUSION OF LAW

The criteria for entitlement to compensation for a right forearm disorder, claimed as a result of VA surgical treatment in June 2005, under the provisions of 38 U.S.C.A. § 1151, have not been met. 38 U.S.C.A. §§ 1151, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.361 (2013).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

A letter satisfying the notice requirements under 38 C.F.R. § 3.159(b)(1) was sent to the Veteran in July 2007, prior to the initial RO decision that is the subject of this appeal.  The letter informed him of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  The letter also satisfied the Dingess requirements, providing notice of the type of evidence necessary to establish a disability rating or effective date for the disability on appeal.  

Next, VA has a duty to assist a Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013). 

In compliance with its duty to assist, the RO associated the Veteran's service treatment records, private treatment records, Social Security Administration (SSA) records, VA outpatient treatment records and a VA examination in May 2012.  The Board notes that the SSA records, private treatment records, and VA examination were obtained in response to the November 2011 Remand directives.  

Regarding the May 2012 VA examination report, the Board finds the report was incomplete as the examiner did not provide sufficient rationale for the conclusion that the Veteran no longer has residual symptoms of the right wrist and forearm.  This conclusion is in direct conflict with other evidence and arguments of record.  As a remedy, the Board obtained an IME in May 2013.  The Board finds that the May 2013 IME opinion is an adequate opinion upon which to base a decision.  The IME physician reviewed the Veteran's c-file including all relevant treatment records, detailed the salient facts at issue, expressed opinions relevant to the questions at issue, and provided sufficient rationale for his opinions.  There is no indication that the IME examiner was not fully aware of the Veteran's past medical history or that he misstated any relevant facts.  

Next, the Veteran was afforded an opportunity to present testimony during a hearing before the Board in July 2011.  In Bryant v. Shinseki, 23 Vet.App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. 3.103(c)(2) requires that the Veterans Law Judge who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the undersigned explained the issue on appeal.  Transcript [T.] page 2.  Testimony was elicited regarding the Veteran's injury, symptoms prior to VA surgery, and symptoms since the surgery.  See T. page 4, 6-7.  The undersigned also explained the requirements for a successful 38 U.S.C.A. § 1151 claim.  T. pages 7, 8, and 11.  In addition, the undersigned sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim.  T. page 5.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2) nor has identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board may adjudicate the claims based on the current record.

The Board acknowledges that during the July 2011 hearing before the Board, the Veteran indicated that he received relevant treatment from the "Houston Medical Clinic". T. page 9.  It is unclear whether this is a private treatment provider or whether the Veteran was referring to the Houston VA medical center.  To the extent that this was a reference to a private clinic, the Board notes that along with its November 2011 Remand, the Appeals Management Center (AMC) sent the Veteran a letter asking him to complete authorization and consent forms in order for private records to be obtained.  The Board acknowledges that the November 2011 letter specifically requested that the Veteran complete an authorization and consent form for another private provider also discussed at the hearing; however, the letter also noted that an authorization and consent form was needed for each treatment provider from whom he wanted them to request records.  Thus, the November 2011 letter, as well as the July 2007 letter discussed above, put the Veteran on notice that an authorization and consent form was required for VA to request records on a veteran's behalf.   To date, no authorization and consent form regarding the Houston Medical Clinic has been received.  

Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence, that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  38 U.S.C.A. § 1151 Claim

The Veteran contends that he is entitled to compensation under 38 U.S.C.A. § 1151 for a right forearm disorder, claimed as due to VA lack of proper care/negligence in providing surgical treatment and associated care, in June 2005.  The Veteran specifically contends that VA lack of proper care/negligence caused him to suffer damage to nerves in his right forearm and wrist, including severing of one nerve and causing an inability to flex his right thumb as well as numbness in his right hand.  He contends that, but for VA lack of proper care/negligence while he underwent surgery a VA Medical Center in June 2005 and any associated care, he would not have experienced right forearm nerve damage and an inability to flex his right thumb or numbness in his right hand.  

The appropriate legal standard for claims for compensation under 38 U.S.C.A. § 1151 filed on and after October 1, 1997, as in this case, provides that compensation shall be awarded for a qualifying additional disability in the same manner as if such additional disability were service-connected.  For purposes of this section, a disability is a qualifying additional disability if the disability was not the result of the Veteran's willful misconduct and the disability was caused by hospital care, medical or surgical treatment, or examination furnished the Veteran under any law administered by the Secretary, either by a Department employee or in a Department facility as defined in section 1701(3)(A) of this title, and the proximate cause of the disability was (A) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the Department in furnishing the hospital care, medical or surgical treatment, or examination; or (B) an event not reasonably foreseeable.  38 U.S.C.A. § 1151 (West 2002).

From the plain language of this statute, it is clear that, to establish entitlement to benefits under 38 U.S.C.A. § 1151, all three of the following factors must be shown: (1) disability/additional disability, (2) VA hospitalization, treatment, surgery, examination, or training was the cause of such disability, and (3) there was an element of fault on the part of VA in providing the treatment, hospitalization, surgery, etc., or that the disability resulted from an unforeseen event.

In determining whether a Veteran has an additional disability, VA compares the Veteran's condition immediately before the beginning of the hospital care or medical or surgical treatment upon which the claim is based to the Veteran's condition after such care or treatment. 38 C.F.R. § 3.361(b).  To establish causation, the evidence must show that the hospital care or medical or surgical treatment resulted in the Veteran's additional disability.  Merely showing that a Veteran received care or treatment and that the Veteran has an additional disability does not establish cause.  Hospital care, medical or surgical treatment, or examination cannot cause the continuance or natural progress of a disease or injury for which the care, treatment, or examination was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  Additional disability caused by a Veteran's failure to follow properly given medical instructions is not caused by hospital care, medical or surgical treatment, or examination.  38 C.F.R. § 3.361(c)(1).

38 C.F.R. § 3.361(d) states that the proximate cause of disability is the action or event that directly caused the disability, as distinguished from a remote contributing cause.  To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a Veteran's additional disability, it must be shown that the hospital care, medical or surgical treatment, or examination caused the Veteran's additional disability (as explained in paragraph (c) of this section); and (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or (ii) VA furnished the hospital care, medical or surgical treatment, or examination without the Veteran's or, in appropriate cases, the Veteran's representative's informed consent.

In the present case, the Veteran contends that VA negligence in providing him surgical treatment in June 2005 for repair of a right forearm/wrist injury incurred during a motor vehicle accident resulted in nerve damage such that he cannot flex his thumb and he feels numbness in his right hand.  A review of the Veteran's claims file shows that, on June 10, 2005, the Veteran was involved in a motor vehicle accident and initially treated at a private hospital, B.T.  Subsequently, he was transferred to the VA medical center where he underwent surgery on the right forearm and wrist approximately 5 days later.  

A June 2005 treatment record from B.T. noted right both bone forearm fracture.  Right hand movement was noted to be intact.  The accident report from the fire department noted that the Veteran had a right ulna fracture and that his right fingers could still move.  
 
The Veteran underwent surgery at VAMC Houston five days after the accident, on June 16, 2005, for right forearm and wrist repair known as "open reduction internal fixation" (ORIF), as well as right ankle repair which is not at issue here.  The Veteran completed a signed consent form in which he was advised of the potential risks and complications from this surgery, which included "damage to adjacent neurovascular structures."  The medical personnel also explained that the operative risks included loss of motion in the forearm as well as chronic pain and/or the need for hardware removal.  The operative report indicates that the Veteran "voiced understanding and operative consent was signed."  

The VA surgical report dated on June 15, 2005, for the Veteran's status-post right forearm/wrist repair indicates that the Veteran was involved in a motor vehicle accident in June 2005 and fractured his right forearm.  He was transferred directly from the private hospital to VAMC Houston after the accident and was advised that his condition would require surgical intervention.  Preoperative surgical consent was obtained.  He was in satisfactory and stable condition following surgery.  The admission diagnosis was right forearm fracture.  The discharge diagnosis was right forearm fracture.

A VA treatment record dated in July 2004, prior to the accident, noted full range of motion of the upper extremities. 

VA treatment records documenting follow-up treatment, after the surgery, in July 2005, August 2005, September 2005, and October 2005 all noted that the Veteran was unable to flex his thumb.  The July 2005 treatment record also contained the Veteran's report that he had full motion of all right fingers and thumb immediately following the accident.  The August 2005 treatment record noted an assessment of "[a]pparent possible AIN deficit and possible superficial radial nerve deficit in [right upper extremity]."  The September 2005 treatment record noted an impression of "healing [right] forearm ORIF [with] tendon vs nerve injury [right] thumb."  An October 2005 EMG report indicated that the findings were consistent with right sensorimotor median neuropathy at the wrist and that the needle electrode examination findings and clinical examination findings were consistent with AIN syndrome affecting recruitment and amplitude in the right pronator quadratus.  The October 2005 EMG also noted that "due to lack of voluntary movement of thumb flexion, we were unable to confirm that the FPL was tested for insertional activity during this study."  The October 2005 record also noted the Veteran's reports that he could not bring his right thumb and first finger together. 

A March 2006 VA outpatient treatment record noted AIN dysfunction as well as carpal tunnel syndrome and right sensorimotor median neuropathy at the wrist.  

The Veteran contended in a June 2007 statement that he suffers nerve damage to his right forearm and right hand, as a result of the June 2005 surgery at VAMC Houston.  

During his November 2010 hearing before the Board, the Veteran reported that he cannot bend his thumb.  T. page 7.  He also reported that while he was at the private hospital immediately following the accident, but prior to the VA surgery, he was able to move his thumb and bend it.  T. page 8.  He also reported that an instructor at the Houston Medical Clinic suggested that he had a nerve that was cut and may have been a mistake on the part of VA.  T. page 9.  He reported that when he was at the civilian hospital following his accident, he had pain where the break was but had full sensation in his hands.  T. page 10.  He also reported that the screws that were placed in his arm during the VA surgery, "feel like they've backed out."  T. page 11.  He also reported that he cannot pick up a gallon of milk without extreme pain.  T. page 12.  

In May 2012, the Veteran underwent a VA examination regarding the present claim.   At that time, the VA examiner diagnosed residuals of comminuted fractures midshaft of the radius and ulna, on the right side.  The Veteran reported that since the June 2005 surgery, he has had mild pain at the site of the surgery but only if he lifts weights.  He reported that regarding treatment for the hand, "everybody just stopped talking or doing anything to my right hand."  He also reported that since his cast was removed he still can't bend his right thumb to make a "0" by himself.  He reported that he can bend with the help of the other hand and that once it is bent, he can slowly open it and the thumb stays in extension.  The Veteran also reported numbness at the base of his right thumb.  He also reported that he had not experienced any injury or surgery to his right upper extremity since the VA surgery.  The May 2012 VA examiner noted that a July 2005 VA ex-ray noted an impression that a "fourth ulnar metallic screw does not appear to transfix the metallic plate."  

Notwithstanding the diagnosis of residuals and the Veteran's reports of current symptoms, the May 2012 VA examiner opined that the Veteran's "right sensorimotor median neuropathy at the wrist and AIN syndrome" noted by the October 2005 EMG, has resolved with no objective evidence of any known residuals to include no objective evidence of ruptured FPL tendon on examination.  The examiner found that the Veteran had a subjective inability to actively flex his right DIP joint with "no objective evidence of any known organic pathology."  The examiner also opined that there was no current medical literature to support a cause and effect relationship between the Veteran's current subjective symptoms and his claim.  

As discussed above, the Board finds the May 2012 VA examiner's conclusion that the Veteran did not have residuals of the June 2005 VA surgery, to be inconsistent with the evidence and arguments of record, as well as inconsistent with other portions of the May 2012 VA examination report.  As such, the Board places no probative value on the May 2012 VA examiner's conclusions.  As discussed above, to remedy to the inadequate examination report, the Board requested an IME opinion regarding whether the Veteran's parathesisas in the right median nerve distribution and loss of active interphalangeal flexion of the right thumb resulted from some element of fault on the part of VA with respect to the June 2005 surgery and associated care; or alternatively, whether it was at least as likely as not that the Veteran's disorders were outcomes that were not reasonably foreseeable and resulted from the June 2005 surgery or associated care.   

The May 2013 IME noted pertinent findings as follows.  The Veteran suffered a right radius/ulna fracture on June 10, 2005.  The initial assessment at the private hospital noted a both bones forearm fracture (closed) of the right forearm.  The physical examination report noted "M(edian)/U(lnar)/R(adial) motor/sens intact".  But the IME noted that no specific functions tested were mentioned.  The IME also noted that the operative report form the Houston VAMC on June 16, 2005 documented appropriate discussion for informed consent regarding the ORIF of the radius and ulna.  The description of the case included "the bone had button holed through the muscle belly of the [flexor pollicis longus (FPL) muscle] and some of the FPL originally had to be taken down for identification of the fracture site."  The IME noted that the description of the dissection and fixation appeared to be of standard care.  The IME noted that the first mention of FPL loss of function came from the occupational therapy note dated in July 2005, "no active motion @ [interphalangeal joint] of thumb."  The IME noted that decreased motion of the index finger and small finger was also noted at that time.  The IME also noted that a plastic surgery evaluation in October 2005 noted absent flexor pollicis longus (FPL) tendon function as well as weak index finger and small finger distal interphalangeal joint (DIPJ) flexion and that sensation in the hand was described as normal.  The IME noted that an electromyography (EMG) dated prior to the injury and surgery, in July 2004, was interpreted as normal.  However, the IME also noted that an EMG following the injury and surgery, in October 2005, showed no evidence of fibrillation or sharp waves on needle exam of the pronator quadratus muscle; the FPL could not be confirmed as successfully tested.  The IME noted that findings were interpreted as anterior interossesous nerve (AIN) syndrome.  The IME noted that good median nerve function to the opponens pollicis was documented.  The IME also noted that the pronatoru quadratus (AIN innervation) showed alteration in "recruitment and amplitude" with findings consist with AIN syndrome but with an intact AIN.  

The IME concluded that given the description of damage to the FPL muscle at the time of the June 2005 surgery and the location of the fracture of the radius, the loss of function (flexion of the IPJ of the thumb) is most likely secondary to the injury itself (either direct muscle damage or damage specifically to the innervation of the FPL) and not to damage to the nerve or muscle from the surgical procedure.  The IME also opined that post-operative casting and associated care appear appropriate and are unlikely to have contributed to the dysfunction of the FPL.  The IME noted that the Veteran likely has permanent limitations of function of the right FPL secondary to the trauma suffered during the motor vehicle accident.  The IME provided rationale that there is documentation to support the trauma as the significant contributor to the Veteran's ongoing FPL loss.  The IME also opined that there is no evidence in the record of carelessness, negligence, lack of proper skill, or error in judgment. 

First, the Board finds that the Veteran suffered an additional disability due to VA treatment.  In this regard, the Veteran has offered sworn testimony that during the 5 day period between the motor vehicle accident and prior to the VA surgery, he was able to flex his right thumb.  A July 2005 VA treatment record also reflects his report that he had full range of motion of the thumb and fingers immediately after the accident, but prior to the surgery.  The Board finds the statements to the July 2005 practitioner to be exceptionally trustworthy and credible.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).  Following the June 2005 surgery, objective evidence has also shown diagnoses of AIN syndrome and median neuropathy of the right wrist.  

Based on the evidence of record, the Board finds that, the Veteran incurred an additional disability of AIN syndrome and median neuropathy of the right wrist as a result of the surgery contracted through the Houston VA Medical Center.  Thus, the question remains whether the additional disability was proximately caused by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of VA fault, or was the result of an event that was not reasonably foreseeable.  

The Board finds that the evidence does not support a finding of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of VA fault, or was the result of an event that was not reasonably foreseeable.  Specifically, the May 2013 IME opined that there is no evidence in the record of carelessness, negligence, lack of proper skill, or error in judgment.  As discussed above, the IME concluded that the Veteran's current disability is most likely secondary to the injury itself (either direct muscle damage or damage specifically to the innervation of the FPL) and not to damage to the nerve or muscle from the surgical procedure.  There is no competent contrary opinion of record.  The Board acknowledges the Veteran's testimony that an instructor at the Houston Medical Clinic suggested that there may have been fault on the part of VA regarding the June 2005 surgery but a review of the Houston VAMC treatment records does not document such an opinion.  Further, the Veteran has not submitted an authorization and consent form for any records from any private facility known as the Houston Medical Clinic, nor has he submitted any records from such facility.  Ultimately, the Veteran has not submitted any competent evidence, to include a medical nexus, which indicates that his right forearm and wrist disorders are the result of neglect, carelessness, lack of proper skill, error in judgment, or fault on behalf of VA. Absent such evidence, the Board finds that entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for a right forearm disorder, claimed as due to VA lack of proper care/negligence in providing surgical treatment in June 2005, is not warranted.  

Moreover, the Board observes that the Veteran provided his informed consent for the surgery.  Specifically, at the November 2010 hearing, he testified that he signed a release prior to the surgery.  Further, the May 2013 IME indicated that the June 2005 operative report documents appropriate discussion for informed consent regarding the ORIF of the radius and ulna.  Further, the operative report indicated that the Veteran was warned that a risk of the surgery included damage to neurovascular structures as well as loss of motion in the forearm, chronic pain, and/or the need for hardware removal.  There is no indication that the Veteran's present disorders were not reasonably foreseeable.  

The Board acknowledges the assertions that the Veteran incurred loss of flexion of his right thumb as well as numbness in his right hand, as a result of negligent VA surgical treatment in June 2005.  The Board acknowledges that the Veteran's right forearm/wrist disorders were first noted at VAMC Houston in July 2005, following surgery on the right forearm in June 2005.  Despite finding that his AIN syndrome and median neuropathy of the right wrist occurred following the VA surgery and are an "additional disability", the Board finds that the claim fails because the competent evidence does not indicate that the Veteran's current disorders are the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing surgical treatment or an event not reasonably foreseeable.  

In reaching the above conclusions, the Board acknowledges Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), in which the Federal Circuit determined that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition (noting that sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  The relevance of lay evidence is not limited to the third situation but extends to the first two as well.  Whether lay evidence is competent and sufficient in a particular case is a fact issue.  

Here, the Veteran is competent to report the symptoms he has experienced since the June 2005 and the fact that what he has felt since the surgery is different than what his symptoms were prior to the surgery; however, he is not competent to report the cause of his right forearm/wrist/thumb symptomatology.  The Veteran has not shown that he has the expertise required to offer an opinion regarding any causal relationship between his VA treatment in June 2005 and any current right forearm/wrist/thumb disorders.  While the Veteran's contentions have been considered carefully, these contentions are outweighed by the medical evidence of record showing that his VA treatment in June 2005 was appropriate and that there was no instance of fault on the part of VA in furnishing surgical treatment or associated care; or that the Veteran's disorders were not reasonably foreseeable.

Additionally, the medical evidence from the Veteran's private providers show treatment, but do not shed light on this issue at hand.  

Therefore, the Board finds that the legal requirements are not met for compensation under 38 U.S.C.A. § 1151 for right forearm disorders.  As the preponderance of the evidence is against the Veteran's claim, the benefit of the doubt doctrine is inapplicable and the claim must be denied.  38 U.S.C.A. § 5107.


ORDER

Entitlement to compensation under 38 U.S.C.A. § 1151 (West 2002) for a right forearm disorder, is denied.




____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


